DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                         Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-20, a primary reason why the claim(s) are deemed novel and non-obvious over the prior art of record to Masini et al. (US-2014/0,083,606, hereinafter Masini) as instantly claimed is that while the prior art of Masini teaches a process for manufacturing composite material products, in particular shells and roofs for monocoques of motor vehicles. The process includes molding at least one main component made of a composite material and one or more secondary components made of a composite material by means of one or more main molds and one or more secondary molds, then connecting the main component and the one or more secondary components via adhesive or fasteners. However, Masini does not show constructing a monocoques that comprise a single unitary and integral construction that comprises a base at least partially defining a floor of an operator cabin of the land vehicle and a frame at least partially defining a roof of the operator cabin such that the frame extends above the base in a vertical direction, and defining (i) a first section of the base that is overlaid by the frame and (ii) a second section of the base that extends forward of the first section in a longitudinal direction beyond the frame such that the second section is 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”                                                                         ConclusionThe prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nishida et al. (US-9,802,650) – teaches in the (Abstract) a vehicle of monocoque construction is formed by fastening together resin parts which are an upper body integrally made of a transparent thermoplastic resin composition, a lower body integrally made of a thermoplastic resin composition and a floor integrally made of a thermoplastic resin composition. Highlighting, that (Fig. 22) has a design that is considered “cab over engine”. However, like Masini, the variously formed components are connected via a screw and bolt, Col. 9, lines 53-58)
Masini et al. (US-9,278,480) – is that patent for the above cited Masini et al. (US-2014/0,083,606), and teaches the same.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Andrés E. Behrens Jr./Examiner, Art Unit 1741                                                                                                                                                                                                        

/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715